DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zuercher (US PG-pub 2017/0370489).
Regarding claims 1, 7 and 9, Zuercher teaches a valve body 4 (fig. 1) forming an inlet opening (see fig. 4 of fluid flowing through inlet) of the fluid, an outlet opening (see fig. 3 of fluid flowing through outlet) of the fluid, a main passageway (as shown in both figures 3 and 4) for the fluid which fluidly connects the inlet opening to the outlet opening, at least one fluid relief opening (fig. 3 shows member 8 having multiple openings, one of which is being seen as the relief opening) which fluidly communicates with the outlet opening through a valve seat (nearest poppet 30); a shutter 30 elastically cooperating with the valve seat to be biased by an elastic device 32 to sealingly close the valve seat, and to open said seat when pressure of the fluid in the outlet opening exceeds a force applied by said elastic device; (claim 7) wherein the elastic device 32 is a helical spring which acts on the shutter by compression.
Regarding claim 9, the Zuercher safety valve is structurally capable of dispensing liquid to the extent of applicant’s claimed safety valve; the opening formed in element 8 act as the claimed aerator.

Allowable Subject Matter
Claims 2-6 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Zuercher fails to disclose the valve body including an insert  and a cartridge portion. The shutter elements of Zuercher are not disposed in the claimed insert (cartridge).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jungmann teaches a biased relief valve.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to P. MACADE NICHOLS whose telephone number is (571)270-5428. The examiner can normally be reached Mon-Fri 9:00-5:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P. MACADE NICHOLS/Primary Examiner, Art Unit 3799